IN THE COURT OF CRIMINAL APPEALS
                     OF TEXAS
                                         NO. PD-1156-15

                          STEVEN LOWELL MORTON, Appellant

                                                 v.

                                    THE STATE OF TEXAS

            ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                    FROM THE TENTH COURT OF APPEALS
                             JOHNSON COUNTY

       PER CURIAM . KEASLER and HERVEY , JJ., dissent.

                                             ORDER

       The petition for discretionary review violates Rule of Appellate Procedure 68.4(j),

because it does not contain a complete copy of the opinion of the court of appeals.

       The petition is struck. See Rule of Appellate Procedure 68.6.

       The petitioner may redraw the petition. The redrawn petition and copies must be filed in

the Court of Criminal Appeals within thirty days after the date of this order.

Filed: November 18, 2015
Do Not Publish